Citation Nr: 1120190	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  08-26 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for right knee strain with minimal degenerative changes.


REPRESENTATION

Veteran represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1971 and from February 1991 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

In March 2010, the Board remanded the current issue to the RO via the Appeals Management Center (AMC) in Washington, DC in order for the Veteran to be furnished with a statement of the case in accordance with 38 C.F.R. § 19.29.  Thereafter, a statement of the case was issued to the Veteran in April 2010.  Thus, the requested development was completed, and the remand orders were substantially complied with.  The Veteran submitted a VA Form 9 to perfect his appeal of the current issue in June 2010.  As such, the case has now been returned to the Board for further appellate action.

In its March 2010 decision, the Board also denied entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD), entitlement to a disability rating in excess of 20 percent for patellofemoral syndrome of the left knee, and entitlement to a disability rating in excess of 10 percent for sinusitis.  Because a final Board decision was rendered with regard to these three issues, they are no longer a part of the current appeal.

For reasons explained below, the current appeal is once again REMANDED to the RO via the AMC.  VA will notify you if further action is required on your part.


REMAND

In June 2010, the Veteran requested a video conference hearing before a Veterans Law Judge of the Board.  See 38 C.F.R. §§ 3.103(c)(1); 20.700(a) (2010).  Such a hearing has not been scheduled, and the Veteran's request for such a hearing has not been withdrawn.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a video conference hearing at the RO before a Veterans Law Judge.  The Veteran and his representative should be notified by letter of the date, time, and place of such a hearing.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

